Case 1:17-cr-00127-KMW Document 238 Filed 01/04/21 Page 1 of 17
Case 1:17-cr-00127-KMW Document.237 Filed 12/28/20 Page 1 of 17

 

 

Pe ae o SDNY

u

 

 

 

| |
| DOCUMENT nn
. ‘LECTRONICALLY FILED ||
: . 1 DOCH |
_ UNITED STATES DISTRICT COURT i |
SOUTHERN DISTRICT OF NBW YORK ATE PILED: |
ee pe eee ee eee eee who:
. UNITED STATES OF AMERICA "STIPULATION. AND ORDER
Ve 7 $117 Cr. 127 (KMW)
STEVEN SIMMONS, .
Defendant.
wean eee eee ene e eee nennnene x

NEILA FORTINO, TOWN OF WILTON; and
HEATHER SIMMONS

Third-Party Petitioners.

WHEREAS, on or about September 5, 2017, STEVEN SIMMONS (the
. “Defendant”), and another, were charged in. a six-count Superseding Indictment, 81 17 Cr. 127 .
. ({KMW) (the “Indictment”), with conspiracy to commit securities fraud and wire frand, in
violation of Titie 18, United States Code, Section 371 (Count One); securities fraud, in violation
of Title 15, United States Code, Sections 78j(b) & 78ff; Title 17, Code of Federal Regulations,
Section 240,10b-5; and Title 18, United States Code, Section 2 (Counts Two and Five); wire

. fraud, in violation of Tithe 1 8, United States Code, Sections 1343 & 2 (Counts Three and Four);

 

 

 
Case 1:17-cr-00127-KMW Document 238 Filed 01/04/21 Page 2 of 17
Case 1:17-cr-00127-KMW Document 237 Filed 12/28/20 Page 2 of 17

and aggravated identity theft, in violation of Title 18, United States Code, Sections 1028A and 2
(Count Six);

WHEREAS, the Indictment included a forfeiture allegation as to Counts One
through Five of the Indictment, seeking forfeiture to the United States, pursuant to Title 18,
United States Code, Section 981 (a)(1)(C) and Title 28, United States Code, Section 2461(c), of
any and: all property, real and personal, that constitutes or is derived from proceeds traceable to .

the commission of the offenses charged in Counts One through Five of the Indictment, including

” but not limited to a sum of money in United States currency representing the amount of proceeds

traceable to the commission of the offenses charged in Counts One through Five of the
Indictment and certain specific properties;

WHEREAS, the Government has filed a Mortgage from Steven and Heather

- Simmons in favor of the United States of America purporting to secure a bond in United States

of America v, Steven Simmons, in the United States District Court for the Souther District of
New York, bearing Docket Number 1:17-cr-00127-KMW (the “Action”), as dated and recorded
on February 10, 2017 in-volume 2467 at page 370 of the Town of Wilton land records;

WHEREAS; the Government has filed a Lis Pendens dated March 30, 2017 and

~ recorded on April'6, 2017 in Volume 2470 at page 150 of the Town of Wilton land records;

 

 

 
Case 1:17-cr-00127-KMW Document 238 Filed 01/04/21 Page 3 of 17
Case 1:17-cr-00127-KMW Document 237 Filed 12/28/20 Page 3 of 17

WHEREAS, the Government has filed a Lien dated April 3, 2018, executed on
April 25, 2018 and recorded on October 28, 2019 in Volume 2502 at page at page 469 of the
Town of Wilton land records: |
WHEREAS, the Government has filed a Judgment dated April 3, 2018, executed
on April 25, 2018 and recorded on December 27, 2019 in Volume 2504 at page 717 of the Town
of Wilton land records : | |
WHEREAS, on or about Match 23, 2017, the Government filed a Forfeiture Bill:
- of Particulars in the Action which gave notice that the following specific property was subject to
forfeiture as a result of the offenses charged in Counts One through Five of the Indictment: all
that lot or parcel of land, together with its buildings, appurtenances, improvements, fixtures,
attachments and easements, known as 77 Chicken Street, Wilton, Connecticut 06897 (the
“Specific Property”) (Dkt. No. 28);
WHEREAS, on or about April 4, 2018, the Court entered a Preliminary Order of
Forfeiture (the “Forfeiture Order} against the Defendant forfeiting all of the Defendant’s right,
title, and interest in the Specifie Property (Dkt. No. 145); -
| WHEREAS, on or about April 4, 2018, the Court entered a Consent Preliminary
- Order of Forfeiture/Money Judgment imposing a forfeiture money judgment in the amount of

- $6,900,000 against the Defendant (the “Money Judgment”)(Dkt. No. 146);

 

 

 
Case 1:17-cr-00127-KMW Document 238 Filed 01/04/21 Page 4 of 17
Case 1:17-cr-00127-KMW Document 237 Filed 12/28/20 Page 4 of 17

WHEREAS, the Forfeiture Order directed the United States to publish, for at least
thirty (30) consecutive days, notice of the Forfeiture Order, notice of the United States intent to
dispose of the Specific Property, and the requirement that any porson asserting a legal interest in |
the Specific Property must file a petition with the Court in accordance with the requirements of
Title 21, United States Code, Sections 853(n)(2) and (3). The Forfeiture Order further stated that
the United States vould, to the extent practicable, provide direct written notice to any person
known to have an alleged interest in the Specific Property and as a substitute for published notice
as to those persons so notified; |

WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose
of the First Substitute Asset was posted on an official government internet site
(www.forfeiture.gov) beginning on. April 17, 2018, for thirty (30) consecutive days, through May
16, 2018, pursuant to Rule G(4)(a}(iv)(C) of the Supplemental Rules for Admiralty and Maritime

Claims and Asset Forfeiture Actions and proof of such publication was filed with the Clerk of
‘ the Court on November 30, 2020 (Dkt. No. 236); |
‘ WHEREAS, on or about'May 11, 2018, Neila Fortino (“Ms, Fortino”) filed a

Verified Ancillary Petition of Claini in the Action asserting a claim of interest in the Specific

' . Property (Dkt, No. 60); °

-4..

 

 
Case 1:17-cr-00127-KMW Document 238 Filed 01/04/21 Page 5 of 17
Case 1:17-cr-00127-KMW Document 237 Filed 12/28/20 Page 5 of 17

WHEREAS, on or about October 12, 2018, the Town of Wilton filed a Verified
Claim and Petition for Hearing with this Court claiming an interest in the Specific Property
arising from outstanding real estate property taxes owed (the “Wilton Petition”) (Dkt. No, 181),

WHEREAS, on or about October 19, 2018, Heather Sirmmons (“Ms. Simmons”)
filed a Third Party Petition (the “Simmons Petition”) asserting an interest in the Specific
Property (Dkt. No. 182);

WHEREAS, on or about August 2, 2019, the Court entered an Opinion and Order,
granting in part and denying in part, the Government’s motion to dismiss the Simmons Petition
(Dkt. No. 209);

- WHEREAS, the Defendant, Ms. Fortine, Ms. Simmons and the Town of Wilton
ate the only persons and/or entities known by the Government to have ‘a potential interest the
Specific Property;

WHEREAS, thirty (30) days have expired sitice final publication of the Notice of
_ Forfeiture and no other petitions or claims to contest the forfeiture of the Specific Property have
beeti filed:

WHEREAS, the Government recognizes Ms. Fortino’s interest is superior to the

Government’s interest; and

 

 

 
Case 1:17-cr-00127-KMW Document 238 Filed 01/04/21 Page 6 of 17
Case 1:17-cr-00127-KMW Document 237 Filed 12/28/20 Page 6 of 17

WHEREAS, the Government, Ms. Fortino, Ms, Simmons and the Town of Wilton
in order to avoid further litigation, have determined to resolve each of their claims in the Specific
Property on the terms and conditions set forth below. .

IT IS HEREBY STIPULATED AND AGREED, by and among the United States
of America, by Audrey Strauss, the Acting United States Attorney for the Southern District of
New York, Elisha Kobre, Assistant United States Attorney, of counsel, Ms. Fortino and Ms,
Simmons, that: . |

1, Ms. Fortino has a superior interest in the Specific Property to the interest
of the Government in the Specific Property pursuant to Title 21 United States Code, Section
853(n}(6)(A) and the Government warrants and agrees to quit claim any and all interest the
Government claims or may claim in the Specifie Property or any interests of Ms. Fortino in and
to the Specific Property. Said quitclaim shall reference and release all encumbrances of record in
favén of the Government as more specifically set forth herein.

De Ms. Simmons withdraws with, prejudice the Simmons Petition asserting an
interest in the Specific Property and agrees to-quit claim all interest or claims she has or may
have in and to the Specific Property thereby releasing Ms. Fortine from any and all
- gneumbrances, recorded or inchoate, that were in favor of Ms. Simmons.

3. The Town of Wilton withdraws with ptejudice the Wilton Petition

asserting an interest in the Specific Property.

 

 

 

 
Case 1:17-cr-00127-KMW Document 238 Filed 01/04/21 Page 7 of 17
Case 1:17-cr-00127-KMW Document 237 Filed 12/28/20 Page 7 of 17

4, Steven Simmons has asserted an interest or has an interest of record which
he agrees to relinquish by executing a quit claim deed in favor of Ms. Fortino.

5. Upon Ms. Fortino delivering to Ms. Simmons her Mutual Release
Agreement together with a copy of her executed Satisfaction of Judgment in the action

referenced in paragraph 8 below, and in simultaneous exchange for Ms. Simmons’s, Steven

’ Simmons’s and the Government’s original executed quitclaim deeds to the Specified Property at

the Closing of title (“Closing”), Ms. Fortino shall be entitled to immediate possession of the
Specific Property. Ms. Simmons and Steven Simmons covenant and agree that by delivery of
their executed quitclaim deeds in form substantially as attached hereto as Exhibit A to Ms.
Fortino in exchange for the Mutual Release Agreement and Satisfaction of Judgment referred to
above, they will simultaneously deliver fo Ms. Fortino exclusive possession of the Specific
Property in its “as is” condition, broom-clean, free of all debris, litter and furnishings, together
with all fixtures and appliances and shall further deliver all keys, garage door openers (if any),
and-alarm codes (if applicable) in Ms. Simmons’ and Steven Simmons's possession. Ms. Fortino
shall have the right to make one (1) accompanied final inspection of the Specific Property after
Ms. Siramons and Steven Simmons have vacated the Specified Property. The Closing of title
shall take place within ten (10) business days following Ms. Fortino’s preclosing inspection,
provided this Stipulation has been approved by the captioned U, S. District Court, said Closing to

be held at the law offices of Ms. Fortino’s counsel Attorney John W. Madigan ILI, whose office

 

 

 
Case 1:17-cr-00127-KMW Document 238 Filed 01/04/21 Page 8 of 17
Case 1:17-cr-00127-KMW Document 237 Filed 12/28/20 Page 8 of 17.

is located at 3 New Canaan Way, Norwalk, Connecticut 06850. Inthe event that Ms. Simmons
or Steven Simmons do not execute the quitclaim deeds as required herein and provide them. to
Ms, Fortino’s counsel at the Closing referenced above then they shall be deemed t6 be in default, .
and this Stipulation shall be considered a Judgment upon which Ms. Fortino may seek execution
for specific performance to obtain exclusive possession of the Specific Property, as well as all

contents and personal property remaining therein. All costs of the execution shall be deducted

_ from the Net Proceeds, as defined in paragraph 9 below. Ms. Simmons or Steven Simmons shall

deliver their original quitclaim deeds to Ms. Fortino’s counsel, at the Closing. The Government

shall retain all rights afforded to it under the law and Forfeiture Order until Ms. Simmons and
Steven Simmons deliver said quitclaim deeds and exclusive possession of the Specific Property
to Ms. Fortino, and forever vacate the Specific Property. 7
6. All terms, provisions and obligations of the pattios to this Stipulation and
Order shall survive the Closing date. The parties covenant and agree that there are no other
claims to the Specific Property other than the claim filed in this Action bythe Town of Wilton _

(“Wilton”) pursuant to alleged tax liens on the Grand-Lists of 2017 and 2018. Although Wilton’s

_ claim does not consist of the alleged real property taxes due and owing for the 2019 and 2020

Grand Lists, the parties anticipate Wilton making a clair for these years. The taxes for the

Grand Lists of 2016, 2017, 2018, 2019 and 2020 and statutory interest due and owing shall be

paid from the sales proceeds of the Specific Property at the time of the Closing.

 

 

 
Case 1:17-cr-00127-KMW Document 238 Filed 01/04/21 Page 9 of 17
Case 1:17-cr-00127-KMW Document 237 Filed 12/28/20 Page 9 of 17

7 After Ms. Simmons and Steven Simmons have completely vacated the
Specified Property, Ms. Fortino, her teal estate agent and home inspector shall be permitted
access to the Specific Property for up to three (3) hours accompanied by Ms. Simmons’s
representative upon reasonable written notice to Ms. Simmons’s Counsel, Richard J. Diviney,
Esq., Sherwood & Garlick P.C., 65. Jesup Road, Westport, Connecticut 06880-in order to-conduct -
a walk-through inspection for information purposes only in order to evaluate the Specific
Property and to inventory fixtures and appliances. |

8. Ms, Fortino agrees that upon receipt of all three signed quitclaim deeds
and delivery of exclusive possession of the Specific Property in accordance with paragraph 5-
herein, she will instruct her counsel to file her Satisfaction of Judgment solely as to Ms,
Simmons in the action captioned, Fortino v. Simmons et al., Connecticut Superior Court Docket
No. EST-CV17-5016473-S (the “Connecticut Action”), in the Connectiout Superior Court and
Ms. Fortino shall cause same to be recorded in the land records of the Town of Wilton,
Connecticut. Ms, Simmons agrees to waive the Satisfaction of Judgment service requirements

set forth in Conn. Gen. Stat. §-52-350e and accept delivery of a'copy of the Satisfaction of *

- Judgment at the Closing. Ms. Fortino’s Judgment as to all other Defendants in that case remains

unsatisfied,

9, Ms. Fortino, Ms. Simmons and Steven Simmons agree that after Ms.

Fortino’s receipt of the sales proceeds from the Specific Property, and after payment of any real

 

 
Case 1:17-cr-00127-KMW Document 238 Filed 01/04/21 Page 10 of 17
Case 1:17-cr-00127-KMW Document 237 Filed 12/28/20 Page 10 of 17

estate agent or broker’s commission, conveyance taxes (state and municipal), recording fees, all
real estate taxes past due, including the real estate taxes owed to the Town of Wilton, and any
real estate attorneys’ fees and costs due and owing (the balance of the proceeds being the “Net |
Proceeds”), the first $350,000 of the Net Proceeds will be credited against Ms. Fortino’s
Judgment against Ms. Simmons in the Connecticut Action. To the extent that there are sums
remaining affect this credit, said sums will be applied against the Judgment as to Steven
Simmons in the Connecticut Action.

10. The Government shall credit the Net Proceeds towards the satisfaction of
the Money Judgment.

11. Ms, Fortino, Ms. Simmons and the Town of Wilton (collectively, the
“Petitioners”) are hereby barred from asserting, or assisting Others in asserting, any claims
against the United States of America (“USA”), the Department of Justice (“DOJ”), the United
States Attorney’s Service for the Southem District of Now York “SDN Y-USAO”), the Federal
Bureau of Investigation CEB’), the United States Marshals Service (“USMS”), or any agents or
employees of the USA, the DOJ, the SUNY-WSAO, the FBI, the USMS, as well as local and
state agents, officers or employees, past and present, in connection with or arising out of the
seizure, restraint and/or constructive possession of. the Specific Property, including, but not
limited to, any claim that there was no probable cause to freeze, seize and/or. forfeit the

Specific Property or that the Petitioners ate entitled to attorney’s fees or any award of interest.

-10-

 

 
Case 1:17-cr-00127-KMW Document 238 Filed 01/04/21 Page 11 of 17
Case 1:47-cr-00127-KMW Document 237 Filed 12/28/20 Page 11 of 17

12. The Petitioners hereby agree to waive all rights to appeal or otherwise
contest the validity of this Stipulation and Order.

13. Each party signing this Stipulation and Order warrants that they are
authorized to sign this Stipulation and Order on behalf of the party for whom their signature
appears,

14. Fach party shall bear its own costs and attorney’s fees.

15. This Stipulation and Order constitutes the complete agreement between
the parties hereto on the matters raised herein. No other statement, promise or agreement, cither
written or oral, made by any party of agents or of any party that is not contained in this written
Stipulation and Order shall be enforceable and this Stipulation and Order may not be amended:
except by written consent thereof. . .

16, | This Stipulation and Order may be executed in counterparts, each of which
ghall be deemed an original, and all of which, when taken. together, shall be deemed the complete
Stipulation and Order. Signature pages may be faxed, scanned or emailed, and such signatures

shail be treated as originals.

Aa 4#eEHASTGNATURE PAGE TO FOLLOW*## #4 # 8%

-i]-

 

 
Case 1:17-cr-00127-KMW Document 238 Filed 01/04/21 Page 12 of 17
eet CSOT CF N0I2T-KMW: ROcument 23/rclled, 12/28/20:, Page a2 of 17,

Vy eaect beateate’
Gerd th ated Aaa Led idh wth

Agreed and constnted to:

AUDREY STRAUSS
Acting United States Attorney for the
_ Southern District of New York

BY:

 

 

ELISHA KOBRE DATE

Assistant United States Attorney
One St. Andrews Plaza

New York, New York 10007
Tel.: (212) 637-2216

NEILA FORTINO

BY: Ati, 10 / a f df ZO

“NEILA FORTINO DATE
HEATHER SIMMONS
BY:

” HEATHER SIMMONS : “DATE
Petitioner, Pro Se

 

 

STEVEN SIMMONS

BY:
STEVEN SIMMONS, Defendant DATE

 

 

kkk STGNATURE PAGE CONTINUED ON NEXT PAGE*****#*¥#

 

-12-

TE ee

 

 
G

BY:

Agreed and consented to:

AUDREY STRAUSS
Acting United States Attorney for the
Southern Distict of New York

BY: ;
ELISHA KOBRE.
Assistattt United States Atfomey
One St, Andrews: Plaza
Now York, New York 10007
Tet,: (212) 637-2216

NHILA FORTINOG
BY:

Case 1:17-cr-00127-KMW Document 238 Filed 01/04/21 Page 13 of 17
Case 1:17-cr-00127-KMW Document 237 Filed 12/28/20 Page 13 of 17

 

DATE

 

 

“NEILA PORTING.

HEATHER SIMMONS

BY: “4 VV
PEATHER SIMMONS
Petitianer, Pra Se

STEVEN SIMMONS

 

STEVEN SIMMONS, Defendant

DATE

—_pala|20

DATE.

 

DATE

HEHE CT ONATURE PAGE CONTINUED ON NEXT PAGE** R38 #40%

 

 

 
Apreed and consented te:

AUDREY STRAUSS
Acting United States Attorney fur tlre.
Southern Distriet of New ‘York

BY:

Case 1:17-cr-00127-KMW Document 238 Filed 01/04/21 Page 14 of 17
Case 1:17-cr-00127-KMW Document 237 Filed 12/28/20 Page 14 of 17

 

 

ELISHA KOBRE
Assistant United States Attorney
One St, Andrews Plaza
New York, New York 10007
Fel.: (212) 637-2216

NEILA FORTINO

BY:

BATE

 

 

“VEILAPORTINO
HEATHER SIMMONS

BY;

DATE

 

 

" HEATHER SIMMONS
Petitioner, Pro Se

  
    
   

wee

an

BY, AoE
IMMONS, Deferdant

STRVEN §

DATE

fd bo

DATE ~

mH dK eEMSTGN ATURE PAGE CONTINUED GN NEXT PAGE He

 

 

 
Case 1:17-cr-00127-KMW Document 238 Filed 01/04/21 Page 15 of 17

  

Case 1:47-cr-00127-KMW Document 237 Filed 12/28/20 Page 15 of 17

THE TOWN OF WILTON
py. ee
ITS: Hor Gg . DATE

REVIEWED BY COUNSEL FOR NEILA FORTINO:

es

DAVID MARTIN, ESQ. DATE
Cummings & Lockwood, LLC

Attorney for Neila Fortino

Six Landmark Square

Stamford, CT 06901

REVIEWED BY COUNSEL FOR TOWN OF WILTON:

 

J 2-f(S+Z0
BRYAN LECLERC, ESQ. DATE
Berchem Moses, P.C.
Attorney for the Town of Wilton
75 Broad Street
Milford, CT 06460
SO ORDERED:
Miiahre vn. Ua suf
HONORABLE P. KIMBA M. WOOD DATE

‘UNITED STATES DISTRICT JUDGE

6163851.1.docx 12/14/2020

 
Case 1:17-cr-00127-KMW Document 238 Filed 01/04/21 Page 16 of 17
Case 1:17-cr-00127-KMW Document 237 Filed 12/28/20 Page 16 of 17

THE TOWN OF WILTON

BY:
ITS: DATE

 

 

12/14/20
DAVID MARTIN, ESQ. DATE
Cummings & Lockwood, LLC

Attorney for Neila Fortino

Six Landmark Square

Stamford, CT 06901

“db BY, COUNSEL FOR NEILA FORTINO:

 

REVIEWED BY COUNSEL FOR TOWN OF WILTON:

 

 

‘BRIAN LECLERC, ESQ. _ DATE
‘Berchem Moses, P.C.

Attorney for the Town of Wilton

75 Broad Street

Milford, CT 06460

SO ORDERED:

Mtr Yn. Lagnk — i] 4/21

HONORABLE P. KIMBA M. WOOD DATE
UNITED STATES DISTRICT JUDGE

6163851.1.docx 12/15/2020

«| Se

 
Case 1:17-cr-00127-KMW Document 238 Filed 01/04/21 Page 17 of 17
Case 1:17-cr-00127-KMW Document 237 Filed 12/28/20 Page 17 of 17

Agreed and consented to;

AUDREY STRAUSS
Acting United States Attorney for th
Southe f Distpict of New York

 
 
 

2) 22/20

ELISHA KOBRE DATE
sistant United States Attorney

One St. Andrews Plaza

New York, New York 10007

Tel.: (212) 637-2216

B '

 

 

NEILA FOR TINO

BY:

 

 

NEILA FORTINO DATE
HEATHER SIMMONS

BY:

 

 

HEATHER SIMMONS DATE
Petitioner, Pro Se

STEVEN SIMMONS

BY:

 

 

STEVEN SIMMONS, Defendant DATE

sk STON ATURE PAGE CONTINUED ON NEXT PAGE***### #8

-12-

 

 

 
